         Case 1:19-cr-00251-LM Document 30 Filed 02/11/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


                                      )
UNITED STATES OF AMERICA              )
                                      )      DOCKET NO. 19-CR-251-LM
V.                                    )
                                      )
JOHNATHON IRISH                       )
                                      )

           CORRECTED CERTIFICATE OF SERVICE RE:
       MEMORANDUM OF LAW REGARDING A SPECIAL VERDICT

      I hereby certify that I served the Memorandum of Law Regarding a Special

Verdict (Doc. No. 28) upon the attorney of record for the Government via the Court’s

ecf system on February 11, 2020 (not February 7, 2020).

                                      Defendant
                                      Johnathon Irish
                                      By his Attorney,


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner (NH Bar No. 17686)
                                      KRASNOO, KLEHM & FALKNER LLP
                                      28 Andover Street, Suite 240
                                      Andover, MA 01810
                                      (978) 475-9955 (telephone)
                                      (978) 474-9005 (facsimile)
                                      bfalkner@kkf-attorneys.com

Dated: February 11, 2020

                          CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 11,
2020.

                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner
